DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species D, speculum with ridged anterior wall element 32 and ridged separating elements 33, and projections and slits 34 for securing suture materials, shown in FIGs. 11-13, including all pending claims, in the reply filed on 08 August 2022, is acknowledged. 

Response to Amendment
As directed by the amendment to the claims filed on 27 October 2020, claims 1, 3, 8, 9, 12-15, and 20 have been amended, claims 6, 10, and 18 have been cancelled, and claim 23 has been newly added. Claims 1-5, 7-9, 11-17, and 19-23 currently stand pending. 

Priority
Acknowledgement is made of applicant’s claim for foreign priority based on applications filed in Europe on 10 November 2017 and 07 June 2018. Accordingly, claims 1-5, 7-9, 11-17, and 19-23 are given a priority date of 10 November 2017. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. See lines 7 and 10 of the abstract for recitation of the legal phraseology, “said,” and lines 1, 5, and 8 for recitation of the phrases “The present disclosure”. Amendment is required. 

The disclosure is objected to because of the following informalities: on page 1 of the originally-filed specification, the priority to US application serial number 16/539,735 should be updated with the issued Patent No. US 10,694,935.  
Appropriate correction is required.

Claim Objections
Claims 1-5, 7-9, 11-17, and 19-23 are objected to because of the following informalities: improper antecedence and language.  Appropriate correction is required. The following amendments are suggested: 
Claim 1 / ll. 4: “configured for insertion” 
Claim 1 / ll. 5: “holding [[the]] vaginal walls” 
Claim 1 / ll. 7: “[[the]] a posterior part of [[the]] vaginal tissue of the vagina.”
Claim 3 / ll. 3: “from the distal end of the vaginal assembly” 
Claim 4 / ll. 2: “vaginal wall element is in [[the]] a shape”
Claim 11 / ll. 2: “supporting [[the]] an anterior vaginal wall” 
Claim 12 / ll. 2-3: “for supporting an anterior vaginal wall of the subject on which pressure is exerted by a bladder 
Claim 19: “in [[the]] a form” 
Claim 20 / ll. 1-2: “inserting a vaginal speculum into [[the]] a vagina of a subject,” 
Claim 23 / ll. 4-5: “an original non-compressed state configured for supporting” 


Claim Interpretation
Applicant has provided a special definition for the term “distal end” as recited in claim 1. This term is interpreted, as defined on page 10, par. 2, of the originally-filed specification, to mean the end of the speculum farther away from the medical practitioner when in use (i.e. the end of the speculum which is first inserted into the vagina of the subject when in use).
The commonly understood definition of a speculum is an instrument that is used to dilate an orifice or canal in the body to allow inspection. 
The limitation “examination and/or suturing” (claim 1) is interpreted as covering examination alone, suturing alone, or examination and suturing. 








Claim Interpretation (Cont’d)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Note: the following limitation, which does not use the word “means,” but does use a generic placeholder term, is not interpreted under 35 U.S.C. 112(f) for the following reason: 
“Longitudinal separating elements” (claims 1, 8, 21-23) does connote structure. The term “longitudinal separating” does connote or describe in general a separating structure even if a particular structure is not suggested. The specification discloses a longitudinal separating element as a structure, and the prior art and dictionaries indicate that the term refers to a device that takes its name from the function it performs. Therefore the term “longitudinal separating elements” is structural. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 11-14, 20, and 23 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 6,460,542 to James. 
As to claim 1, James discloses a vaginal speculum (see Claim Interpretation above; a speculum is an instrument that is used to dilate an orifice or canal in the body to allow inspection – the instrument of James is a vaginal speculum because it is used to dilate, or make more open, the vaginal canal by insertion in a compressed state and return to a pre-insertion resting or relatively expanded state once fully inserted in the vaginal canal, col. 5 / ll. 34-50, shown in FIGs. 13-15, which is fully capable of allowing visual inspection through the open proximal end space 24 between the longitudinal separating elements 11 and anterior vaginal wall element 14,15 and through the droplet shaped opening between the longitudinal separating elements 11 where tissue would be exposed, since the instrument provides a more open canal than with the bladder prolapsed inside), shown in FIGs. 1-6, comprising a vaginal assembly comprising at least two longitudinal separating elements (each side or half of 11, extending from proximal end 13 to distal end 12, comprises one longitudinal separating element; shown in the annotated figure below) directly connected to each other at a distal end (at 12) of each of the separating elements for insertion into a vagina of a subject (col. 4 / ll. 7-28, col. 5 / ll. 36-38), shown in FIGs. 1 and 15, wherein the vaginal speculum is configured for holding the vaginal walls of the subject apart (col. 4 / ll. 39-43), thereby permitting examination and/or suturing of at least the posterior part of the vaginal tissue (see interpretation above of “and/or” – the limitation is interpreted as “permitting examination” alone; permitting examination is interpreted as language of intended use – the speculum is fully capable of permitting examination of at least the posterior part 4 of the vaginal tissue because it holds the vaginal walls of the subject apart and creates an open proximal end space between the longitudinal separating elements 11 and anterior vaginal wall element 14,15 and through the droplet shaped opening between the longitudinal separating elements 11, shown in FIG. 15, through which the posterior part of the vaginal tissue is exposed and may be examined or viewed; see FIG. 15 for the open viewing path from a proximal end of the vagina into the speculum with the opening between the separating elements being on the right adjacent the posterior part of the vaginal tissue). 

    PNG
    media_image1.png
    351
    581
    media_image1.png
    Greyscale

James, Figure 1

As to claim 2, James discloses the vaginal speculum according to claim 1, wherein the vaginal assembly further comprises an anterior vaginal wall element (14, 15) configured for supporting an anterior vaginal wall (3) (col. 4 / ll. 39-43, col. 5 / ll. 34-57), shown in FIGs. 1-3 and 15. 
As to claim 3, James discloses the vaginal speculum according to claim 2 wherein the anterior vaginal wall element (14, 15) is connected at a distal end (see Claim Interpretation above; end of the assembly at 12) of the vaginal assembly (col. 4 / ll. 19-25), extending in a proximal direction from the distal end, shown in FIG. 1. 
As to claim 5, James discloses the vaginal speculum according to claim 2, wherein the anterior vaginal wall element (14, 15) is made from an elastic material such that it is configured to support the anterior vaginal wall (speculum is of unitary construction of a particular material with a modulus of elasticity and elastomeric characteristics, col. 4 / ll. 65 – col. 5 / ll. 2, col. 5 / ll. 34-57). 
As to claim 11, James discloses the vaginal speculum according to claim 1, wherein the vaginal assembly is configured for supporting the anterior vaginal wall (3) after insertion into the vagina (col. 5 / ll. 34-57), shown in FIG. 15. 
As to claim 12, James discloses the vaginal speculum according to claim 1, wherein the vaginal assembly is configured for supporting pressure exerted by a bladder (5) on an anterior vaginal wall (3) of the subject (col. 4 / ll. 39-54, col. 5 / ll. 34-57), shown in FIGs. 14-15. 
As to claim 13, James discloses the vaginal speculum according to claim 1, wherein the vaginal speculum is fabricated at least partially from an elastic material (material with a modulus of elasticity and elastomeric characteristics, col. 4 / ll. 65 – col. 5 / ll. 2, col. 5 / ll. 34-50). 
As to claim 14, James discloses the vaginal speculum according to claim 1, wherein the vaginal speculum is fabricated entirely from an elastic material (unitary construction of a particular material with a modulus of elasticity and elastomeric characteristics, col. 4 / ll. 65 – col. 5 / ll. 2, col. 5 / ll. 34-50). 
As to claim 20, James discloses a method for inserting a vaginal speculum into the vagina of a subject, wherein the method comprises the steps of providing a vaginal speculum according to claim 1 and inserting a distal end (see Claim Interpretation above; end of the speculum at 12) of the speculum into the vagina of the subject (col. 5 / ll. 34-50). 
As to claim 23, James discloses the vaginal speculum according to claim 2, wherein the anterior vaginal wall element (14, 15) is configured to be compressed towards the at least two longitudinal separating elements (sides or halves of 11) during insertion of the vaginal speculum into the vagina of the subject (ends 22 of 14 and 15 are compressed towards end 13 of 11) and is configured to revert back to an original non-compressed state supporting the anterior vaginal wall after the vaginal assembly is advanced to a desired depth within the vagina of the subject (col. 5 / ll. 34-57). 

Claims 1, 7-9, and 20 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 6,752,749 to Stein. 
As to claim 1, Stein discloses a vaginal speculum, shown in FIGs. 44-49 (see Claim Interpretation above; a speculum is an instrument that is used to dilate an orifice or canal in the body to allow inspection – the instrument of Stein is a vaginal speculum because it is used to dilate, or make more open, the vaginal canal, by insertion into the vaginal canal where it displaces tissues to dilate the canal, shown for exemplary purposes in another embodiment in FIGs. 13 and 15, col. 5 / ll. 34-50, and is fully capable of allowing visual inspection through the open interior space between the longitudinal separating elements 686 which also opens to an exterior of the instrument where tissue would be exposed between adjacent elements 686), comprising a vaginal assembly comprising at least two longitudinal separating elements (two adjacent 686’s, each including adjacent portion of distal head portion, shown in the annotated figure below) directly connected to each other (at dotted line in annotated figure) at a distal end of each of the separating elements for insertion into a vagina of a subject (col. 10 / ll. 16-26, col. 11 / ll. 45-48), shown in FIGs. 44-49, wherein the vaginal speculum is configured for holding the vaginal walls of the subject apart (by resistance of the longitudinal separating elements against the vaginal walls) (col. 6 / ll. 47 – col. 7 / ll. 4, col. 10 / ll. 16-26), thereby permitting examination and/or suturing of at least the posterior part of the vaginal tissue (see interpretation above of “and/or” – the limitation is interpreted as “permitting examination” alone; permitting examination is interpreted as language of intended use – the speculum is fully capable of permitting examination of at least part of the posterior part of the vaginal tissue, depending upon an orientation of the speculum and its longitudinal separating elements about a longitudinal axis of the vaginal canal, because it holds the vaginal walls of the subject apart and creates an open interior space between the longitudinal separating elements 686 that connects and opens to an exterior of the instrument where the posterior part of the vaginal tissue would be exposed between adjacent elements 686 such that it may be examined or viewed). 

    PNG
    media_image2.png
    483
    789
    media_image2.png
    Greyscale

Stein, Figure 44

As to claim 7, Stein discloses the vaginal speculum according to claim 1, the vaginal assembly further comprising proximal base elements (outwardly sloping proximal ends of 686), circled in annotated FIG. 44 above and described for exemplary purposes with respect to another embodiment in FIG. 38 (col. 9 / ll. 45-48), configured to rest on skin outside the vagina after the vaginal assembly has been inserted into the vagina (due to their outwardly sloping shape), proximal base elements resting on skin shown for exemplary purposes in another embodiment in FIG. 15. 
As to claim 8, Stein discloses the vaginal speculum according to claim 7, wherein the proximal base elements are located at proximal ends of the separating elements (686), shown in FIG. 44. 
As to claim 9, Stein discloses the vaginal speculum according to claim 7, wherein the proximal base elements are configured for resting against (shown for exemplary purposes in another embodiment in FIG. 15), separating, and holding apart the labia majora and labia minora (separating and holding apart opposite sides of the labia majora and labia minora by virtue of the outwardly sloping proximal base elements holding the vaginal walls apart and dilating a proximal end of the vaginal canal by resistance against the vaginal tissue such that opposite sides of the external genital structures are also separated and held apart). 
As to claim 20, Stein discloses a method for inserting a vaginal speculum into the vagina of a subject, wherein the method comprises the steps of providing a vaginal speculum according to claim 1 and inserting a distal end (see Claim Interpretation above; end of the speculum at distal head portion) of the speculum into the vagina of the subject (col. 11 / ll. 45-48). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of U.S. Patent No. US 6,676,594 to Zunker et al. (hereinafter, “Zunker”). 
As to claim 4, James discloses the claimed invention except for wherein the anterior vaginal element is in the shape of a tongue including a flattened and rounded shape. 
As to claim 1, Zunker teaches a vaginal assembly for insertion into a vagina of a subject, in the same field of endeavor of devices for supporting the vaginal canal, shown in FIGs. 1, 3, and 5, wherein the vaginal assembly is configured for holding the vaginal walls of the subject apart (col. 5 / ll. 11-18). 
As to claim 2, Zunker teaches the vaginal speculum according to claim 1, wherein the vaginal assembly further comprises an anterior vaginal wall element (110) configured for supporting an anterior vaginal wall (34). 
As to claim 4, Zunker teaches the vaginal speculum according to claim 2 wherein the anterior vaginal element (110) is in the shape of a tongue including a flattened (commonly understood to mean more flat; the element is flattened as compared to or more flat than a cylindrical element) and rounded (commonly understood to mean having a smooth curved surface; the element has a rounded perimeter) shape, shown in FIG. 5, with the rounded perimeter facilitating painless insertion and withdrawal of the element and the flattened shape offering an increased surface area against which the anterior vaginal wall can be supported. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the anterior vaginal wall element in James (14, 15) with the shape of a tongue including a flattened and rounded shape, by flattening the anterior vaginal wall element (flattening each of 14 and 15) to increase a surface area against which the anterior vaginal wall can be supported, as taught by Zunker, thereby providing a more secure interaction between the anterior vaginal wall element and the anterior vaginal wall so that the anterior vaginal wall can be more effectively supported. The perimeter of the anterior vaginal wall element in James would remain rounded as disclosed in James and as also taught in Zunker, to facilitate painless insertion and withdrawal and to minimize pain or pinching or tissue damage while inserted. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over James in view of U.S. Patent Application Publication No. US 2012/0136199 to Hou et al. (hereinafter, “Hou”). 
As to claim 15, James discloses the claimed invention except for wherein the vaginal speculum is fabricated from metal, nylon, a plastic material, or any combination thereof. 
As to claim 1, Hou teaches a vaginal assembly for insertion into a vagina of a subject, in the same field of endeavor of devices for supporting the vaginal canal, shown in FIG. 1, wherein the vaginal assembly is configured for holding the vaginal walls of the subject apart (¶28). 
As to claim 15, Hou teaches wherein the vaginal assembly is fabricated from a plastic material that is elastic to provide resistance to compression and recover from compression with sufficient force to provide the desired incontinence support (¶34-35). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the vaginal speculum of James of a plastic material that is elastic to provide resistance to compression and recovery from compression with sufficient force to provide the desired incontinence support, as taught by Hou, since James requires such resiliency to permit some deformation during insertion but recovery upon placement. 

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over James in view of U.S. Patent Application Publication No. US 2010/0016674 to Mills. 
As to claims 16 and 19, James discloses the claimed invention except for wherein the speculum is sterilized and in a sealed package prior to use (claim 16); and a kit-of-parts comprising a vaginal speculum according to claim 1 in the form of a sterile, pre-packaged kit-of-parts for single use (claim 19). James’ device is fully capable of being for single use as it may be used once and then discarded as all medical tools including the speculum are inherently disposable because they can be thrown away. 
As to claim 16, Mills teaches a vaginal speculum, in the same field of endeavor of devices for insertion into the vaginal canal, that is sterilized and in a sealed package prior to use (¶7, 14). 
As to claim 19, Mills teaches a kit-of-parts comprising a vaginal speculum in the form of a sterile, pre-packaged kit-of-parts for single use (¶7, 14) (each kit comprises a single sterile speculum in a package such that each kit is for a single use since it will present as sterile only upon the first opening; single use is interpreted as language of intended use – all medical tools including the kit can be single use if used only once, and are capable of being discarded after such use as all medical tools are inherently disposable). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to package the speculum of James in sterilized form in a sealed package prior to use, as taught by Mills, to supply a sterile tool to the practitioner in a sterile surgical field. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the speculum of James in a sterile, pre-packaged kit-of-parts for single use, as taught by Mills, to supply a sterile tool and any required surgical components in a sterile, pre-packaged kit-of-parts to the practitioner in a sterile surgical field, to ensure all required tools are present and easily and quickly accessible. Packaging also helps efficiently store and label products for shipping and warehousing purposes. 

Claims 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Hou. 
As to claims 13, 15, and 17, although Stein discloses that the speculum is resilient such that the vaginal assembly can be transversely compressed (transversely disposed ones of the longitudinal separating elements can be compressed towards each other and return to a resting non-compressed state once fully inserted in the vaginal canal due to resistance of the material against the vaginal walls) for insertion into the vagina (col. 11 / ll. 10-12) (interpreted as language of intended use; Stein’s vaginal assembly is fully capable of being transversely compressed for insertion into the vagina if transversely disposed ones of the longitudinal separating elements are compressed towards each other for ease of insertion), Stein is silent as to wherein the vaginal speculum is fabricated at least partially from an elastic material (claim 13), wherein the vaginal speculum is fabricated from metal, nylon, a plastic material, or any combination thereof (claim 15), and wherein the vaginal speculum is configured to be resiliently elastic (claim 17). 
As to claim 1, Hou teaches a vaginal assembly for insertion into a vagina of a subject, in the same field of endeavor of devices for insertion into the vaginal canal, shown in FIG. 1, wherein the vaginal assembly is configured for holding the vaginal walls of the subject apart (¶28). 
As to claim 13, Hou teaches wherein the vaginal assembly is fabricated at least partially from an elastic material to provide resistance to compression and recover from compression with sufficient force to provide the desired incontinence support (¶34-35). 
As to claim 15, Hou teaches wherein the vaginal assembly is fabricated from a plastic material that is elastic to provide resistance to compression and recover from compression with sufficient force to provide the desired incontinence support (¶34-35). 
As to claim 17, Hou teaches wherein the vaginal assembly is configured to be resiliently elastic. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the vaginal speculum of Stein of a plastic material that is resiliently elastic to provide resistance to compression and recovery from compression with sufficient force, as taught by Hou, since Stein (col. 2 / ll. 20-25) requires such resiliency to provide resistance to repetitive pelvic floor muscle contraction and recovery from such compression to stimulate the development of muscle strength, tone and endurance. 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of James. 
As to claim 21, Stein discloses the longitudinal separating elements (686) are transversely compressed towards each other from a resting state to a compressed state (as described in reference to another embodiment, col. 9 / ll. 48-49, when squeezed by the subject’s muscles; opposite ones of the longitudinal separating elements that are transversely disposed from each other based on an orientation of the speculum and its longitudinal separating elements about a longitudinal axis of the vaginal canal would be transversely compressed towards each other). 
As to claim 22, Stein discloses the separating elements are released and return from the compressed state to the resting state (when the subject relaxes; this happens after insertion when the speculum is inside the vagina). 
Stein is silent as to wherein prior to insertion the longitudinal separating elements are transversely compressed towards each other from a resting state to a compressed state (claim 21); wherein after insertion the separating elements are released and return from the compressed state to the resting state (claim 22). 
James teaches a vaginal speculum (see interpretation above), shown in FIGs. 1-6, in the same field of endeavor of devices for insertion into the vaginal canal, with cantilevered elements (14/15 and 11) that are compressed towards each other prior to insertion into a vagina from a resting state to a compressed state to minimize the dimension of the speculum for ease of insertion into the vagina (col. 5 / ll. 38-50) (claim 21); wherein after insertion the cantilevered elements are released and return from the compressed state to the resting state (claim 22). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to, prior to insertion, transversely compress opposite ones of the longitudinal separating elements of Stein towards each other from a resting state to a compressed state to minimize the dimension of the assembly for ease of insertion into the vagina. James teaches that cantilevered elements be compressed toward each other for ease of insertion, and as applied to Stein, which provides four cantilevered elements, pairs of the longitudinal separating elements situated opposite each other would be compressed toward each other, resulting in transverse compression of the pair oriented transversely. Stein’s speculum is capable of this due to the resiliency of the cantilevered longitudinal separating elements. The proximal base elements which proximally extend from the separating elements can be manually gripped to achieve the compression. Stein contemplates that all four separating elements (686) are gripped during insertion (col. 10 / ll. 16-21), which lends itself to also compressing the separating elements together while gripping them during insertion. After insertion and when the grip and compression are released, the separating elements would return from the compressed state to the resting state, and would return to compressed when squeezed by the subject’s muscles. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-9, 11-17, and 19-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 10-15, and 17-20 of U.S. Patent No. 10,694,935 to Hegenberger. See the table below for claim correspondence between the application and patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus more specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. 
Instant Application 16/875,578 Claim Nos.
Patent No. 10,694,935 Claim Nos.
1, 2, 11, 23
1
3
2
4
3
5
4
7
6
8
7
9
8
12
10
13
11
14
12
15
13
16
14
17
15
19
17
20
18
21
19
22
20




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for relevant citations. 
U.S. Patent No. 5,018,507 to Montaldi discloses a vaginal speculum comprising longitudinal separating elements 12,14 connected to each other at a distal end by bars 16,18 (col. 2 / ll. 62-67), shown in FIG. 1. 
U.S. Patent Application Publication No. US 2014/0303447 to Singh et al. discloses a vaginal speculum comprising longitudinal separating elements (parts of 13 divided by slots) directly connected to each other at a distal end (¶74), shown in FIG. 13. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775